 1

 2

 3

 4

 5

 6

 7                         UNITED STATES DISTRICT COURT
 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    JOHN WILLIAM ARGEL,                                 Case No. 1:21-cv-00597-NONE-BAM (PC)
11                        Plaintiff,                      ORDER DENYING SECOND MOTION FOR
                                                          APPOINTMENT OF COUNSEL
12            v.
                                                          (ECF No. 9)
13    GODWIN, et al.,
14                        Defendants.
15

16          Plaintiff John William Argel (“Plaintiff”) is a state prisoner proceeding pro se and in

17   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. The complaint has not yet

18   been screened.

19          Currently before the Court is Plaintiff’s second motion for appointment of counsel, filed

20   June 7, 2021. (ECF No. 9.) In his motion, Plaintiff again states that he cannot afford to hire a

21   lawyer, his imprisonment will greatly limit his ability to litigate this case, and the issues in this

22   case are very complex. Plaintiff further argues that a lawyer is needed for issues involving the

23   health and safety of Plaintiff and the general population, and to apply the law properly in briefs

24   and before the Court. Plaintiff further argues that a lawyer would assist Plaintiff in the

25   presentation of evidence and the cross examination of opposing witnesses. Plaintiff states that he

26   has made repeated efforts to obtain a lawyer. (Id.)

27          As Plaintiff has been informed, he does not have a constitutional right to appointed

28   counsel in this action, Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), rev’d in part on
                                                         1
 1   other grounds, 154 F.3d 952, 954 n.1 (9th Cir. 1998), and the court cannot require an attorney to

 2   represent plaintiff pursuant to 28 U.S.C. § 1915(e)(1). Mallard v. U.S. Dist. Court for the S. Dist.

 3   of Iowa, 490 U.S. 296, 298 (1989). However, in certain exceptional circumstances the court may

 4   request the voluntary assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at

 5   1525.

 6           Without a reasonable method of securing and compensating counsel, the Court will seek

 7   volunteer counsel only in the most serious and exceptional cases. In determining whether

 8   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on

 9   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

10   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

11           The Court has considered Plaintiff’s request, but does not find the required exceptional

12   circumstances. Even if it is assumed that Plaintiff is not well versed in the law and that he has

13   made serious allegations which, if proved, would entitle him to relief, his case is not exceptional.

14   This Court is faced with similar cases filed by prisoners who are proceeding pro se and in forma

15   pauperis almost daily. These litigants also must conduct legal research and litigate their cases

16   without the assistance of counsel.

17           Furthermore, at this stage in the proceedings, the Court cannot make a determination that

18   Plaintiff is likely to succeed on the merits. Plaintiff’s complaint has not yet been screened to

19   determine whether it states any cognizable claims. Finally, based on a review of the record in this

20   case, the Court does not find that Plaintiff cannot adequately articulate his claims.
21           Accordingly, Plaintiff’s second motion to appoint counsel, (ECF No. 9), is HEREBY

22   DENIED, without prejudice.
     IT IS SO ORDERED.
23

24       Dated:     June 8, 2021                                  /s/ Barbara    A. McAuliffe           _
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                          2
